Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-15 filed 01/06/2020 are pending for examination.

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 
	Step 1 analysis: 
Claims 1-5 are to a device, claims 6-10 are to a process comprising a series of steps, and claims 11-15 are to manufacture, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
1. An agricultural transaction computing device for facilitating at least one transaction between at least one producer of an agricultural product and at least one purchaser of the agricultural product, the agricultural transaction computing device communicatively coupled to a plurality of data sources including at least one producer computing device and at least one purchaser computing device, the agricultural transaction computing device comprising a processor in communication with a memory device, the processor programmed to:
receive, from each of the at least one purchaser computing devices, a purchase request, the purchase request comprising at least one purchase parameter selected from a delivery date, a crop type, at least one crop characteristic, an amount of crop, a purchase price, and a purchaser location;
receive, from each of the at least one producer computing devices, a production offer, the production offer comprising at least one offer parameter selected from a harvest date, an acreage, at least one soil characteristic, a producer location, a planting capability, a storage capability, a transportation capability, and an offer price;
compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser computing devices and one production offer received from the at least one producer computing devices;
identify a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer;
generate a purchase contract comprising the purchase price, the amount of crop, and the delivery date;
transmit, to the purchaser computing device associated with the selected match, the purchase contract;
generate a sale contract comprising the offer price, the amount of crop, the crop type, the at least one crop characteristic, the delivery date, and the purchaser location;
transmit, to the producer computing device associated with the selected match, the sale contract;
receive, from the purchaser computing device associated with the selected match, a purchaser consent to the purchase contract;
receive, from the producer computing device associated with the selected match, a producer consent to the sale contract;
generate, in response to the purchaser consent and the producer consent, a message to initiate crop production and a message to confirm crop production;
transmit, to the producer computing device associated with the selected match, the message to initiate crop production; and
transmit, to the purchaser computing device associated with the selected match, the message to confirm crop production.

Step 2A Prong 1 analysis: Claims 1-15 recite abstract idea.
With regards to claim 1, it is directed to implementing a transaction between one producer of an agricultural product and a purchaser The highlighted steps of claim one comprising the limitations “facilitating at least one transaction between at least one producer of an agricultural product and at least one purchaser of the agricultural product, receive from each of the at least one purchaser a purchase request, the purchase request comprising at least one purchase parameter selected from a delivery date, a crop type, at least one crop characteristic, an amount of crop, a purchase price, and a purchaser location, receive from each of the at least one producer a production offer, the production offer comprising at least one offer parameter selected from a harvest date, an acreage, at least one soil characteristic, a producer location, a planting capability, a storage capability, a transportation capability, and an offer price, compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser and one production offer received from the at least one producer, identify a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer, generate a purchase contract comprising the purchase price, the amount of crop, and the delivery date, transmit, to the purchaser the purchase contract, generate a sale contract comprising the offer price, the amount of crop, the crop type, the at least one crop characteristic, the delivery date, and the purchaser location, transmit to the producer the sale contract, receive, from the purchaser a purchaser consent to the purchase contract, receive, from the producer a producer consent to the sale contract, generate, in response to the purchaser consent and the producer consent, a message to initiate crop production and a message to confirm crop production, transmit, to the producer the message to initiate crop production, and transmit to the purchaser the message to confirm crop production”, as drafted, under their broadest reasonable interpretation relate to sales and purchase activity including commercial interactions and generic steps when an intermediary/agent facilitates finalizing a purchase and sales contract for agricultural products between a seller and purchaser, but for the recitation of generic computer devices  being used to communicate and interact with each of the entities. Also, the underlined steps “compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser and one production offer received from the at least one producer, identify a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer, generate a purchase contract comprising the purchase price, the amount of crop, and the delivery date, transmit, to the purchaser the purchase contract, generate a sale contract comprising the offer price, the amount of crop, the crop type, the at least one crop characteristic, the delivery date, and the purchaser location, transmit to the producer the sale contract”, as drafted, under their broadest reasonable interpretation, cover performance of these limitations in the mind but for the recitation of computer devices being used by the producer, purchaser, and the intermediary. That is other than reciting use of generic computer devices by the intermediary facilitating the transaction, producer selling the agricultural product and a purchaser buying the product, nothing in the claim elements precludes the steps being practically performed manually and in the mind using a pen and paper. For example , but for the use of generic computer devices language, the claim encompasses an agent/intermediary facilitating at least one transaction between at least one producer of an agricultural product and at least one purchaser of the agricultural product, receive from each of the at least one purchaser a purchase request, the purchase request comprising at least one purchase parameter selected from a delivery date, a crop type, at least one crop characteristic, an amount of crop, a purchase price, and a purchaser location, receive from each of the at least one producer a production offer, the production offer comprising at least one offer parameter selected from a harvest date, an acreage, at least one soil characteristic, a producer location, a planting capability, a storage capability, a transportation capability, and an offer price, compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser and one production offer received from the at least one producer, identify a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer, 
Since the limitations of claims 6-10, and 11-15 recite limitations similar to the limitations of claims 1-5, they are analyzed on the basis of same rationale as established for claims 1-5 above. Thus claims 6-15, similar to claims 1-5 recite abstract ideas.
Accordingly, all pending claim 1-15 recite an abstract idea.
Step 2A Prong 2 analysis:
Claims 1-15: The judicial exception is not integrated into a practical application.
Claim 1 recites the additional limitations of using generic computer components comprising generic computer devices belonging to the intermediary, producer and purchaser communicatively connected to each other implementing the generic steps of facilitating at least one transaction between at least one producer of an agricultural product and at least one purchaser of the agricultural product, receive from each of the at least one purchaser a 
The claim 1 is directed to an abstract idea.
The dependent claims 2-3 recite steps of transmitting a request for crop status from a producer and on receipt transmitting the crop status to the purchaser, receiving confirmation for the harvest date from the producer and transmitting the same to the purchaser, which all are generic steps recited at a high level of generality which can be performed manually by enquiring information from a producer and then on receipt providing the same to the purchaser. The use of generic computer devices do not preclude these steps being performed manually as part of sales and purchase transactions. The dependent claims 4-5, as drafted, recite non-functional subject matter describing match and business rules for the transaction to be completed and as such merely are extension of the steps requiring following certain rules covering performance under certain methods of organizing human activity. Accordingly, the dependent claims 2-5 are mere extension of the steps recited in claim 1 and recite abstract idea. Thus claims 1-5 recite abstract idea.
Since limitations of claims 6-10 and 11-15 are similar to the limitations of claims 1-5,  they are analyzed on the same basis as claims 1 -5.  Therefore, claims 6-15 are directed to abstract ideas.
Accordingly, claims 1-15 recite abstract idea. Step 2A= Yes.

Step 2B analysis:	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or 
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-15 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, and transmitting steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and displaying steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Accordingly, a conclusion that the receiving, acquiring, transmitting, and displaying steps are well-understood, routine conventional activities are supported under Berkheimer Option 2.
Step 2B = No, the claims 1-150 do not provide an inventive concept (significantly more than the abstract idea). The claims 1-15 are patent ineligible.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.1.	Claims 1, 4, 6, 9, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friend et al. [US 20010032165A1], herein after Friend in view of Nakasu et al. [US Patent 8,126,754 B1], hereinafter Nakasu.

Regarding claim 1, Friend teaches an agricultural transaction computing device for facilitating at least one transaction between at least one producer of an agricultural product and at least one purchaser of the agricultural product, the agricultural transaction computing device communicatively coupled to a plurality of data sources including at least one producer computing device and at least one purchaser computing device, the agricultural transaction computing device comprising a processor in communication with a memory device [ see Figs 1-2. 4 and paragraph 0011. Fig.1 shows the system and set up including a server 
receive, from each of the at least one purchaser computing devices, a purchase request, the purchase request comprising at least one purchase parameter selected from a delivery date, a crop type [such as alfalfa],, at least one crop characteristic [organic], an amount of crop, [in terms of weight and quantity] a purchase price, and a purchaser location [see para Fig.10 a Request for Quote screen receiving from a purchaser parameters comprising at least one purchase parameter selected from a delivery date, a crop type [such as alfalfa],, at least one crop characteristic [organic], an amount of crop, [in terms of weight and quantity] a purchase price, and a purchaser location. Also see paras 0091—0093];
receive, from each of the at least one producer computing devices, a production offer, the production offer comprising at least one offer parameter selected from a harvest date, an acreage, at least one soil characteristic, a producer location, a planting capability, a storage capability, a transportation capability, and an offer price [see Fig.9 and paras 0087-0089. Further in the fields “] Description”, “Special Description”, other important information for the agricultural product can be entered, see paras 0087—0089, “ ……. This is particularly important for agricultural producers, since they often wish to offer a particular crop for sale before that crop has been picked. ……. Once the offer details have been established, the user enters the location or locations at which the product is being offer or from which the product will be shipped. Further, the posting screen gives the user the option to select who will be responsible for freight charges by allowing the offeror to select whether it will be "freight on buyer" or "freight on seller". Further textual descriptor fields are provided that allow a user to set out various other terms and conditions, such as payment options or the like, delivery terms, or comments, that the user feels would be necessary in order to best inform the offer. [0088] Particularly in the case of agricultural producers, an offer to sell posting might also include a set of availability dates, in addition to offer, start and end dates. Certain forms of produce might be available from a particular date and be available to a particular date. In order to satisfy requirements of various agricultural purchasers, the offer posting also includes data fields in which dates may be entered that indicate when a particular agricultural commodity was packed, when it was processed (if applicable) and/or when that commodity was ;
compare each purchase request to each production offer to determine at least one match according to at least one match rule, each match comprising one purchase request received from one of the at least one purchaser computing devices and one production offer received from the at least one producer computing devices, and identify a selected match from the at least one matches according to a business rule, the selected match comprising a selected purchase request and a selected production offer [see para 0078: “the trading platform enables members to search the data base for active offers to sell and requests for quote (offers to buy) for …. agricultural products and services and truck, rail, ship or air transportation. Commodities, products or services can be searched for by category and location, ……When an active offer is located that meets the search criteria, negotiations between a buyer and seller, or a shipper and carrier, can take place. ….. Accordingly, a further set of data fields allows the user to identify a geographical radius within which the search is to be conducted. The user might search for offers to sell or requests for quote "within" a radius, i.e., 5 miles, 10 miles, 100 miles, or defaulting to anywhere, of a "city" within a "state". Once the user has identified the search parameters, a "go" button launches the search of the database for offers to sell or requests for quote that satisfy the users' search criteria”];
generate a purchase contract comprising the purchase price, the amount of crop, and the delivery date and generate a sale contract comprising the offer price, the amount of crop, the crop type, the at least one crop characteristic, the delivery date, and the purchaser location  [see Fig.12 which shows generating  a purchase order and a sales order based on one of the  matches RFQ  with one of the offers to sell related to parameters including price, quantity/amount of the product such as a crop, crop type such as alfalfa or strawberry, crop characteristic such as organic type, purchaser location which were provided in the RFQ and offer to sell ]; 
The method according to claim 8, the responding step further comprising: electronically modifying at least one item transaction index by a negotiating entity; and submitting the modified transaction notice to a participating entity that originated the transaction notice. ….. wherein the transaction notice is an item sale offer or an item buy offer. …the responding step further comprising: repeating the electronically modifying and submitting steps between an originating entity and the negotiating entity, in alternating fashion until the item transaction indices of the transaction notice are acceptable to both parties; maintaining a historical record of each modification, by either party, in the database; and generating an electronic transaction consummation record containing final item transaction indices agreed upon by both parties……….wherein the agreed item transaction indices define the transaction conditions, the satisfaction of which triggers a transfer of funds. “. From this description in Friend it is evident that both the buyer and the seller are made aware of final transaction and their consents are received before finalizing the transaction. Therefore, the limitations to transmit, to the purchaser computing device associated with the selected match, the purchase contract; transmit, to the producer computing device associated with the selected match, the sale contract; receive, from the purchaser computing device associated with the selected match, a purchaser consent to the purchase contract; receive, from the producer computing device associated with the selected match, a producer consent to the sale contract will be obvious in view of Friend.
Friend fails to disclose the steps to generate, in response to the purchaser consent and the producer consent, a message to initiate crop production and a message to confirm crop production, transmit, to the producer computing device associated with the selected match, the message to initiate crop production; and transmit, to the purchaser computing device associated with the selected match, the message to confirm crop production. Friend discloses that the Traditionally, planning the manufacture of a product occurs after a customer orders the product. A salesman may receive information regarding the customer's requirements, contact a product manager to generate a configured product solution, ….. contact a manufacturing representative to determine dates the product may be available. After gathering all this information, the salesman may contact the customer to seek approval of details of the order. Once the customer approves the order, a manufacturing department may plan and schedule production of the ordered product. “, and col.3, lines 19—49, “In operation, …… sales offices 14 may interact with other elements of manufacturing system 10 through network 24 to arrange for manufacture of products for customers 22 using resource management and planning tools. For example….. sales offices 14 may receive a purchase order from customer 22 through network 24 and/or generate a purchase order based on a request received from customer 22 through network 24. In response to receiving or generating the purchase order for a particular product, ….. sales offices 14 may generate a bill of materials using the purchase order, and break down the bill of materials into an itemized list of materials and/or components to be manufactured, purchased, and/or assembled to produce the requested product. …….. After a production plan is selected, headquarters 12 and/or sales offices 14 may generate sales orders, assembly instructions, work orders, or other appropriate communications to schedule production in accordance with the production plan. …. A response to the purchase order may be communicated back to customer 22 acknowledging receipt of the purchase order and/or an ability to fulfill the purchase order along with details such as a delivery date.:]. This disclosure in Nakasu can be interpreted that the sales office on receiving a purchase order plans and arranges initiating production for the ordered product to be delivered as per the order and accordingly the customer is made aware of the initiating production and the expected delivery data which would read on the claimed subject matter to generate, in response to the purchaser consent and the producer consent, a message to initiate 
Therefore, in view of the foregoing and disclosure of Nakasu it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have arrived at the claimed steps to generate, in response to the purchaser consent and the producer consent, a message to initiate crop production and a message to confirm crop production, transmit, to the producer computing device associated with the selected match, the message to initiate crop production; and transmit, to the purchaser computing device associated with the selected match, the message to confirm crop production, because once the final transaction has been executed between a  producer and purchaser for a crop such as alfalfa or strawberries, as shown in Nakasu, the fulfilment of the order would require producing the ordered crop or item in Nakasu.
the producer location is within a suitable distance of the purchaser location [see Friend para 0078, “Since the trading platform is global (continental at the very least) in nature, a user might wish to limit their searching to vendors or buyers within a certain radius of the users' location. Accordingly, a further set of data fields allows the user to identify a geographical radius within which the search is to be conducted. The user might search for offers to sell or requests for quote "within" a radius, i.e., 5 miles, 10 miles, 100 miles, or defaulting to anywhere, of a "city" within a "state". Once the user has identified the search parameters, a "go" button launches the search of the database for offers to sell or requests for quote that satisfy the users' search criteria.’]; the acreage is sufficiently large to produce the amount of crop; the at least one soil characteristic is capable of producing the at least one crop characteristic; the harvest time is before the delivery date; and the transportation capability is sufficient to transport the amount of crop from the producer location to the purchaser location by the delivery date [see Friend para 0033, “ The particular suite of suite of services hosted by the trading platform includes a set of applications directly related to both procurement (purchasing) and marketing (selling) of any number of items that fall within certain categories of goods and services, hosted by the system. In addition to procurement and marketing, the trading platform further supports a distribution mechanism, by which goods and services are moved from a point of origin to a location designated by a procurement agency, for example. Distribution services might include any form of product movement methodology such as cargo transportation by truck, air freight, over-water bulk cargo transportation, rail transportation and the like, and would also be able to accommodate a shippers' dealing with various import/export restrictions and requirements, bulk cargo breakdown, and other logistical elements associated with commodity distribution. “, and para 0078, “ the trading platform enables members to search the data base for active offers to sell and requests for quote (offers to buy) for diverse farm production commodities, agricultural products and services and truck, rail, ship or air transportation. Commodities, products or services can be searched for by category and location, while transportation can be searched for by type and location,

s 2-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Nakasu in view of Remley et al. [US 20020023052 A1], hereinafter Remley and Derwent-Acc-N0. 2014-R96055 to Takahara, hereinafter Takahara.

Regarding claim 2, Friend in view of Nakasu teach and render obvious all the limitations of claim 1 directed to facilitating a transaction between a producer and purchaser for agricultural product such as a crop but fails to teach that the processor is further programmed to: transmit, to the producer computing device associated with the selected match, a request for a crop status, the crop status comprising a crop health, and an estimated harvest date; and transmit, to the purchaser computing device associated with the selected match, the crop status. Remley, in the field of determining crop growth status for reducing risks for the agricultural products, teaches determining crop health status and information on planting and harvest [see paras 0007, “The producer also may agree to an agronomic plan that specifies a number of production conditions designed to maximize yield and marketability, such as the use of particular hybrid seed and pesticide combinations. Further, the producer may agree to provide the guarantor with output status information, such as crop growth status, soil conditions, and data concerning crop damage due to weather, pests, or disease, to better inform the guarantor and help it manage its risk in making agricultural trading decisions.”, and Takahara in the same field of transacting agricultural products including crops teaches determining harvest time and crop “The sales administration department which processes agricultural-products purchasing request, based on sales screen data and agricultural-products status information at preset harvest time, such that the sales potential information of harvest size data and harvest size of agricultural products generated by the said harvester are shown rapidly.”. In view of the teachings of Remley and Takahara which are both in the same field of endeavor as that of Friend and Nakasu of managing transaction of crops, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the concepts of determining the crop status/health and harvest time when finalizing a transaction for a producer selling his crop to a purchase, because as shown in Takahara and Remley such information is 

Regarding claim 3, the limitations, “ The agricultural transaction computing device of Claim 1, wherein the processor is further programmed to: receive, from the producer computing device associated with the selected match, a confirmation of the harvest date and an estimated crop status at harvest, and transmit, to the purchaser computing device associated with the selected match, the delivery date and the estimated crop status at harvest” are covered in the analysis of claim 2 as being unpatentable over Friend/Nakasu and Takahara.

3.3	Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friend in view of Nakasu in view of DePauw et al. [US 2003/0216995 A1], hereinafter DePauw.
Regarding claim 5, Friend in view of Nakasu teach and render obvious all the limitations of claim 1 directed to facilitating a transaction between a producer and purchaser for agricultural product such as a crop of alfalfa and further teaches a purchaser using a credit card payment for the transaction , see para 0065, “credit card payment might be made either through a purchaser's own financial institution or through a secure server credit card transaction engine hosted by the trading platform.”, but fails to teach that a business rule comprises at least one of: a maximum difference between the purchase price and the offer price; and at least one of a suitable credit history, customer satisfaction record, and active commercial relationship with suppliers of agricultural supplies. DePauw teaches that for sales transaction including agricultural products a suitable credit history is required [See DePauw para 0064 and 0231, “Additional information regarding the customer may be retrieved from other systems, e.g., the customer's past credit history with the finance company.’]. Therefore, in view of the teachings of DePauw, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have also included the concept of checking a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	(i) 	Hansen [US 10262307 B2] discloses [see col.1, lines 15-29 and Figs 6A-6B] discloses trading agricultural products in open market, including receiving quotes from sellers and requests from buyers so that the buyer (s) can select a quote and notify the seller.
	(ii)	Reding et al. [US 7742979 B2; col.1, lines 28-37 and claim 4] disclose producers of agricultural products to sellers in an open market comprising presenting a data structure to a particular buyer terminal the available quantity and the asking price from the producer/seller and  enabling the buyer to present his price and in response sending the buyer’s price to the seller.
	(iii)	Perry et al. [US20190325387; see abstract] discloses engaging sellers and buyers for transacting agricultural products and also arranging transportation.
	(iv)	Adams et al. [US20020069156 A; see abstract] discloses a trading platform for agricultural products.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756.  The examiner can normally be reached on Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH C GARG/Primary Examiner, Art Unit 3625                                                                                   
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale